Citation Nr: 1712753	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-40 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bladder disorder, claimed as secondary to diabetes mellitus, type II.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 15, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied a disability rating in excess of 20 percent for diabetes mellitus, type II, and denied entitlement to TDIU.  The Veteran has since been granted a 40 percent disability rating for diabetes mellitus and has been awarded a TDIU, both effective August 15, 2011.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in February 2010.  He also testified at a Board video-conference hearing before a Veterans Law Judge (VLJ) in March 2011.  Transcripts of both proceedings are of record.  At the Board hearing, the Veteran was deemed to have raised the issue of service connection for a bladder condition, which had previously been service-connected and then severed, and the issues of increased ratings for peripheral neuropathy of the hands and feet, erectile dysfunction, and bilateral hearing loss.  As such, in the June 2011 remand, which addressed the issues of entitlement to an increased rating for diabetes mellitus and entitlement to a TDIU, the Board directed the Agency of Original Jurisdiction (AOJ) to adjudicate such issues.

Thereafter, in a March 2013 rating decision, the AOJ denied a compensable rating for erectile dysfunction.  Therefore, such issue is not properly before the Board.  

Subsequently, in a March 2014 decision, the Board denied entitlement to a rating in excess of 20 percent prior to August 15, 2011 and a rating in excess of 40 percent thereafter for diabetes mellitus, and granted TDIU effective August 15, 2011.  At that time, the Board assumed jurisdiction over the Veteran's claims for service connection for a bladder disorder and increased ratings for peripheral neuropathy of the hands and feet and bilateral hearing loss as such had not yet been addressed by the AOJ.  Such claims, as well as the issue of entitlement to a TDIU prior to August 15, 2011, were remanded for further development.

Thereafter, the Veteran appealed "that portion of [the] March 21, 2014, decision that denied him a disability rating in excess of 20% for his service-connected diabetes mellitus" to the United States Court of Appeals for Veterans Claims (Court), which, in an August 2015 memorandum decision, set aside the Board's decision as to the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus for the period prior to August 15, 2011, and remanded the issue to the Board.  The Veteran did not pursue an appeal of the issue of a rating in excess of 40 percent for diabetes mellitus for the period following August 15, 2011.  Therefore, that issue is deemed abandoned and will not be discussed herein.  (See Appellant's Brief to the Court, December 4, 2014, pp. 1, 15).  

Thereafter, in a March 2016 decision, the Board denied a rating in excess of 20 percent for diabetes mellitus for the period prior to August 15, 2011, and increased ratings for peripheral neuropathy of the hands and feet and bilateral hearing loss.  The Board also remanded the issues of entitlement to service connection for a bladder disorder and entitlement to a TDIU prior to August 15, 2011, for additional development.  Such matters now return to the Board for further appellate consideration.

As a final matter, the Board notes that the VLJ who conducted the March 2011 Board hearing has since retired.  The Veteran has been notified of his right to have a new hearing on the issues in this case, but has declined the opportunity to do so.  


FINDINGS OF FACT

1.  Neurogenic bladder is related to diabetes mellitus.

2.  Prior to August 15, 2011, the Veteran's service-connected disabilities did not preclude him from obtaining and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neurogenic bladder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for entitlement to a TDIU prior to August 15, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the Board's decision to grant service connection for a neurogenic bladder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

With regard to the Veteran's claim for a TDIU prior to August 15, 2011, VA's duty to notify was satisfied by a September 2006 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, post-service treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran has undergone numerous VA examinations concerning his service-connected disabilities over the years, to include in August 2005, November 2005, October 2006, May 2007, September 2009, and August 2011, as relevant to the appeal period.  These examinations provided information related to the nature and severity of the Veteran's service-connected disabilities, to include the resulting functional impairment.  These examinations generally involved review of the Veteran's claims file, in-person interviews, physical assessments and opinions concerning the Veteran's conditions.  The Board finds these examination to be adequate to decide the instant claim as they address the impact the Veteran's disabilities have on his ability to secure and follow substantially gainful employment as such were based upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.  

The Veteran has also been afforded hearings before a DRO and a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, both the DRO and VLJ asked specific questions directed at identifying symptoms of the Veteran's service-connected disabilities and their impact on his employability.  In addition, both the DRO and VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran, by himself and through his representative, also volunteered testimony regarding his treatment history, symptomatology, and the resulting functional impact of his service-connected disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO or Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims.  Furthermore, the Board remanded the claim on numerous occasions to ensure that the record was complete and the Veteran was afforded due process.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claims can be adjudicated based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's June 2011, March 2014, and March 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in June 2011, the Board remanded the Veteran's claim in order to obtain VA treatment records and adjudicate intertwined issues.  Thereafter, additional records were obtained and, ultimately, such intertwined issues were fully and finally adjudicated.  In March 2014 and March 2016, the Board remanded the Veteran's claim of entitlement to a TDIU prior to August 15, 2011, as inextricably intertwined with the remaining issues on appeal.  Therefore, the Board finds that there has been substantial compliance with the Board's June 2011, March 2014, and March 2016  remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

Furthermore, with regard to complications of diabetes mellitus, 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As an initial matter, the Board notes that the Veteran has not contended, and the evidence does not indicate, that he experienced any bladder or urinary issues during service.  Rather, he claims that such disorder is related to his service-connected diabetes mellitus.  In this regard, the Veteran was previously service-connected for a urinary bladder disorder associated with diabetes mellitus from February 2001 until January 2008.  As of January 2008, service connection for the disorder was severed based on a finding that such condition no longer existed.  As noted above, the Veteran raised the issue of service connection for a bladder disorder in his March 2011 Board hearing.  Ultimately, the Board assumed jurisdiction over such claim.

The evidence in this case shows the Veteran underwent a VA examination in January 2002.  The examination report noted that the Veteran had recurrent urination secondary to his diabetes mellitus.  A notation stated "[t]his is definitely a urinary bladder impairment."  The urinalysis was normal.  The diagnosis section failed to indicate a diagnosis related to the bladder.  A urinalysis conducted as part of an October 2002 VA examination was normal.

The January 2003 VA examination report notes the Veteran having excessive urination since 1990, despite treatment.  The examiner stated "[t]his is definitely a urinary and bladder impairment."  Urinalysis was within normal limits.  No diagnosis was rendered related to bladder impairment.

A November 2004 VA examination report noted a history of neurogenic bladder.  Urinalysis showed protein 1+.  Microalbumin in the urine was within normal limits. A diagnosis of chronic neurogenic bladder, secondary to diabetes mellitus, was rendered.

An October 2006 VA examination report stated that, with regard to neurogenic bladder, although it was noted in the November 2004 VA examination, there were no mention of symptoms associated with the diagnosis on examination.  The examiner concluded that the Veteran does not have symptoms that would be associated with the neurogenic bladder diagnosis.  Urinalysis was within normal limits.  Under the list of diagnoses, it was noted that neurogenic bladder/urinary bladder impairment was not found.

A May 2007 VA examination conducted expressly to determine whether a bladder disorder was present found no such disorder.  The rationale was the Veteran had no symptoms of urinary incontinence.  The Veteran reported at that examination that he usually urinated three to five times at night and approximately 8-9 times during the daytime and he had urinary drip at the end of urination with an occasional burning sensation.  He denied urinary incontinence.  He had no surgery of his prostate.  He denied any urinary tract infection.  In a June 2007 addendum opinion, the examiner opined that it is more likely than not that previous findings of bladder impairment were an error.

A September 2009 VA diabetes examination report indicated the Veteran had a lot of urinary infections and voided at least six to eight times during the daytime and three to five times during the night time. Urinalysis from February 23, 2009, was unremarkable.  It was negative for red blood cells, bacteria, or crystals.  There was no evidence of stones.

In an August 2011 VA examination, the Veteran endorsed a history of urinary frequency and hesitancy, but denied abnormal flow, urgency, dysuria, urinary incontinence, obstructive voiding, nocturia, hematuria and stones.  The reported daytime voiding interval was more than three hours.  Upon an October 2012 VA examination, it was found that the Veteran had a voiding dysfunction secondary to diabetes mellitus.  The voiding dysfunction caused urine leakage and increased urinary frequency, according to the examiner.

An April 2014 VA examination report noted a diagnosis of benign prostatic hyperplasia (BPH) since March 2011.  On rectal examination, the Veteran had a moderately enlarged prostate.  The examiner explained that nodular prostatic hyperplasia (enlargement termed BPH) is a common condition as men age.  The examiner further explained that diabetes is an endocrine disease, and has no effect on the development of a prostatic enlargement condition, such as benign prostatic hyperplasia. The examiner therefore opined that, based on the evidence at hand, it is less likely than not (less than 50%), that the Veteran's benign prostatic hyperplasia, is proximately due to or the result of his service-connected diabetes mellitus.

A May 2014 addendum medical opinion was obtained.  The examiner opined that BPH does lead to some irritative lower urinary tract symptoms (LUTS), mainly urinary frequency (urination eight or more times a day), and nocturia (frequent urination during periods of sleep).  According to current literature, these irritative symptoms are sometimes aggravated by the excessive glucose in the blood that is common in diabetics, but there is no actual aggravation of the prostate from diabetes.  The examiner explained that a recent multiethnic community-based study demonstrated positive associations between diabetes and irritative LUTS and nocturia.  Moreover, the association between irritative LUTS and diabetes is increased in black men.  There was, however, no strong evidence for an association between diabetes and BPH across measures more specific to BPH (i.e., prostate volume, PSA, and peak urinary flow rate).  Taken together, the findings suggest that the presence of diabetes are not related to aggravation of BPH (prostate growth), and more related to the dynamic components of lower urinary tract function.  Thus, the literature does not advocate any specific aggravation of the prostate condition itself, but rather the lower urinary tract function.  Furthermore, the Veteran was diagnosed with diabetes well before 2001, and any resulting lower urinary tract dysfunction would have been well underway when he was diagnosed with BPH in 2011.  The examiner opined that it is most likely that the lower urinary tract symptomatology from diabetes was aggravated by the onset of a BPH condition.  Therefore, based on the objective evidence at hand, it is less likely than not (less than 50%), that that the Veteran's BPH condition, has been aggravated by his diabetes mellitus.  Lastly, based on the objective evidence at hand, is also less likely than not (less than 50%), that resulting urinary symptomatology (from BPH) has been aggravated by his diabetes mellitus.  The Veteran has had diabetes since before 2001.  A baseline level of severity due to the onset of BPH cannot be established, without resorting to speculation.

Based on the foregoing, the Board finds that service connection for a neurogenic bladder secondary to diabetes mellitus is warranted.  The evidence in this case is very contradictory.  Neurogenic bladder is diagnosed at times.  At another time, it is expressly stated to be an error.  See May 2007 VA examination report.  In October 2012, the Veteran was found to have a voiding dysfunction that was attributed to diabetes mellitus.  Subsequently, a diagnosis of BPH was provided, which was determined to not have been caused or aggravated by diabetes.  See April 2014 and May 2014 VA medical opinions.

Nonetheless, the October 2012 VA examination is highly probative as it was an analysis of the Veteran's diabetes mellitus disorder and its associated complications and performed in a more detailed fashion with than other examinations.  The October 2012 VA examination expressly states that a voiding disorder is secondary to diabetes mellitus.  Moreover, despite the negative conclusion of the May 2014 VA medical opinion as to BPH, the examiner actually provides support that urinary frequency is due to diabetes mellitus.  Specifically, the examiner stated that irritative lower urinary tract symptoms are sometimes aggravated by the excessive glucose in the blood that is common in diabetics.  The opinion further stated that "it is most likely that the lower urinary tract symptomatology from diabetes was aggravated by the onset of a BPH condition."  Thus, the examiner appears to be finding that the Veteran had urinary tract symptoms caused or at least aggravated by diabetes.

Accordingly, the evidence supporting a voiding disorder is the October 2012 VA examination, and the May 2014 medical opinion.  These opinions carry more probative weight than other medical opinions because they are supported by detailed reasoning.  Thus, the Board finds that the evidence is at least in equipoise as to whether there is a voiding disorder, which has been best characterized as a neurogenic bladder, that is related to diabetes mellitus.  Therefore, service connection is warranted.


III.  Entitlement to a TDIU Prior to August 15, 2011

The Veteran contends that, in essence, he has been unable to secure and follow a substantially gainful employment since July 2006.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, provided that if there is only one service-connected disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.   38 C.F.R. §§ 3.341, 4.16, 4.19.

VA's General Counsel has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

Since July 2006, the Veteran is or has been service-connected for the following disabilities prior to August 15, 2011: diabetes mellitus, rated as 20 percent disabling, effective February 1, 2001; urinary bladder, rated as 20 percent disabling from September 28, 2004 to January 1, 2008; left and right hand peripheral neuropathy, each rated as 10 percent disabling, effective February 1, 2001; peripheral neuropathy of the right and left lower extremity, each rated as 10 percent disabling, effective February 1, 2001; and tinnitus, rated as 10 percent disabling effective April 25, 2005.  The Veteran is also service-connected for erectile dysfunction, left and right lower extremity peripheral atherosclerosis, and bilateral hearing loss, all rated as noncompensable.  

Since the Veteran's diabetes, bladder, and peripheral neuropathy disorders have the a common etiology as they are part of the diabetic disease process, those disabilities are considered as one disability under 38 C.F.R. § 4.16(a).  Therefore, until the severance of the bladder disorder on January 1, 2008, the combined rating for disabilities related to diabetes was 60 percent.  Similarly, the overall combined schedular evaluation for all service-connected disabilities was 60 percent.  Thereafter, the combined rating for both service-connected disabilities related to diabetes and all service-connected disabilities was 50 percent.  Thus, the Veteran meets the schedular requirements for a TDIU until January 1, 2008, but does not meet the schedular requirements from January 1, 2008, until August 15, 2011.  Regardless of whether he meets the schedular requirements, the decision rests on whether the Veteran is able to secure and maintain substantially gainful employment.  In other words, referral for extra-schedular consideration is not warranted if the Veteran is able to secure and maintain substantially gainful employment.  

In this regard, the Board is cognizant that, while service connection has been established for a neurogenic bladder in this decision, the AOJ has not had an opportunity to assign an effective date or disability rating for such disability, which may impact the Veteran's combined schedular rating prior to August 15, 2011.  However, the Board finds that no prejudice results to the Veteran in adjudicating his claim for a TDIU prior to August 15, 2011, as the evidence shows that his service-connected disabilities, to include his bladder disorder, did not preclude him from obtaining and following substantially gainful employment for such period.  Consequently, it is irrelevant whether the Veteran met the schedular threshold for consideration of a TDIU from January 1, 2008, to August 15, 2011.

In an August 2006 Application for Increased Compensation Based on Unemployability (Application), the Veteran contended that his diabetes and bilateral neuropathy prevented him from securing or following any substantially gainful occupation.  He stated that he was unable to work due to the neuropathy pain, which also limited his general ability to react physically.  He indicated that he last worked full-time on July 6, 2006, as a correctional officer for the State of New Mexico Department of Corrections.  He indicated that he left his last job because of his disabilities.  The Veteran further reported completing 1 year of college and participating in police officer training from November 1972 to March 1990.

As an initial matter, the Board notes that, in the August 2006 Application, the Veteran indicated his earnings for 2005 totaled $31,000.00.  This statement is highly probative evidence that the Veteran's employment was not marginal employment for the time period through July 2006.  See Poverty Thresholds for the U.S. Department of Commerce, Bureau of the Census, 2006 to 2011; 38 C.F.R. 
§ 4.16(a).  Therefore, the Veteran is not eligible for TDIU compensation prior to the last date he worked on July 6, 2006.

Turning to the period after the Veteran's last day of employment, a statement dated in that month from private physician Dr. G. cited the Veteran's primary medical conditions as diabetes mellitus, diabetic neuropathy (moderately severe, with leg weakness, numbness, and pain), and hyperlipidemia.  Dr. G. opined that the neuropathy affected the Veteran's agility, reflexes, and general ability to react physically, and he opined that the Veteran was, therefore, unable to perform his job.  

An August 2006 statement on the Veteran's application for disability benefits from the employer included a July 2006 form from Dr. G. Therein, Dr. G. indicated that the Veteran had diabetes mellitus and neuropathy, the symptoms of which were numbness and weakness of legs and that the Veteran was on insulin.  In response to the question "type of work claimant is presently capable of performing," the physician wrote "avoid situations requiring speed, agility and strength."  Dr. G. stated that the Veteran was released from employment and could not return to employment due to safety concerns.

In a September 2006 statement, the Veteran stated that he had recently begun taking insulin to treat his diabetes mellitus.  He also claimed that he had a restricted diet and regulation of activities.

At an October 2006 VA diabetes examination, the Veteran denied any side effects from his various medications.  He denied any hospitalization for his diabetes.  He denied ketoacidosis, but stated that he would experience hypoglycemic reactions, which responded readily to drinking juice or eating a candy.  He denied any restriction of activities on account of his diabetes.  

During the examination, the Veteran also reported numbness in the whole of his right arm to the shoulder, numbness in his left hand and fingers, as well as numbness in the right leg from the right hip to the right ankle, with the sensation of feeling cold.  He also reported sharp pain and numbness in the left foot.  With respect to the bladder disorder, the Veteran reported frequency of urination, specifically that he voided about three to four times at night and about five times during the day.  He denied loss of bladder or bowel control.

On examination, the Veteran presented with a non-antalgic gait.  There were equivocal findings with decreased light touch and pinprick sensation in the lower extremities.  No abnormality was noted in the upper extremities.  Motor strength was 5/5 and deep tendon reflexes were 2/4 in both upper and lower extremities.  The examiner found that the Veteran did not have peripheral atherosclerosis of the lower extremities because an ultrasound of them was normal. The examiner opined that the Veteran had mild to moderate limitation in a normal occupational environment, but he could still engage in sedentary employment.

In a May 2007 memorandum, the State of New Mexico Corrections Department stated that the Veteran had resigned from his position in November 2006, noting that he was unable to perform his job duties as a correctional officer due to being diagnosed as permanently disabled.

In a May 2007 arteries and veins examination, the Veteran stated that he had leg and feet numbness constantly, which had gotten worse in the last six to seven years with symptoms of pain, numbness, and tingling, especially in the toes and sides of the feet.  He reported having a frequent burning sensation radiating to the ankles, aggravated with walking.  He reported that at rest, it would feel asleep, therefore, he always had to move around.  He was on no pain medication for this condition.  He also reported pain at the tips of his fingers described as constant, shooting electrical pain with numbness, aggravated by lying down on his hands.  The Veteran further stated that urinary frequency was three to five times at night and approximately eight to nine times during the daytime.  He denied the use of diapers and denied urinary tract infections

A July 2007 note from Dr. G. states that the Veteran's "neuropathy affects his agility, reflexes, and general ability to react physically.  Recently his neuropathic pain in his feet and, legs is worsening, making prolonged standing or walking more difficult."
Another private physician, Dr. A. submitted a statement in which he noted the Veteran has diabetes mellitus, neuropathy, an [indecipherable] disorder, arthritic changes in the dorsal column and right foot and left foot [indecipherable].  Dr. A. opined that the Veteran was not capable of working due to his multiple diseases.

In October 2007, Dr. G. he noted that the Veteran's physical impairment was unknown.  He also noted that "therapeutic class (activity)" was unknown.  He found no mental impairment.  He stated that limitations on any work other than the Veteran's own occupation were unknown.

At a September 2009 VA diabetes examination, the Veteran reported that he stopped working in July 2006 due to being disabled.  He reported being unable to walk due to the pain in his legs and due to back problems and that he had been using a cane for at least four months.  He also stated that his activity was not restricted, and he walked regularly, contradicting his earlier statement.  He maintained his activities of daily living very well although he walked at a slow pace, which slowed down his regular activities.  He had hypoglycemic episodes on occasion, relieved with candy or orange juice.  He had not been hospitalized for ketoacidosis or hypoglycemia.  

On examination, there were moderate back pains and back spasms evident.  The examiner stated that the pain is more in the lower back than anywhere else.  The examiner opined that diabetes mellitus with peripheral neuropathy may mildly interfere with the Veteran's ability to function in a normal occupational environment.  The examiner further opined that the Veteran's back problem may moderately impact his ability to function in a normal occupational environment.

Social Security Administration records include an October 2007 functional capacity assessment and a May 2009 decision with findings that the Veteran's disabilities, including diabetes mellitus, peripheral neuropathy, diabetic retinopathy, neurogenic bladder, hypertension, lumbar degenerative disc disease and spondylosis, hearing loss, and glaucoma, rendered him disabled and entitled to disability benefits since July 2006.

In an October 2009 letter, private physician Dr. A. stated he had examined the Veteran on several occasions during the past three years and that it was his medical opinion that the Veteran "requires multiple oral medications, insulin, restricted diet, and needs to regulate his activities because of his current diabetic condition."  Dr. A. opined that conditions of diabetes, peripheral neuropathy of the upper and lower extremities and diabetic retinopathy impact the Veteran's ability to work at any job.

At his February 2010 DRO hearing, the Veteran testified that he was medically retired from his job as a correctional officer because he could not walk very much and he was unable to take care of himself regarding putting prisoners in jail.  He further testified that his diabetes had affected his strength, ability, and speed, and he had a lot of pain in his hands and feet.  He tired quickly and was lightheaded from his medications.  He testified that he could not lift anything heavy, he could not run or swim or do a lot of activities he used to do.  When queried as to what activities had been specifically restricted by his physician, the Veteran answered lifting more than 20 pounds and "standing for long periods of time.  I get tired easily, have to lay down.  I get pain, especially my legs start cramping up after a certain amount of time.  I can't walk very far."

A July 2010 note from a VA physician asked a court to excuse the Veteran from jury duty due to the severity of the multiple medical conditions for which he was being treated.  The physician stated that it would be inadvisable for the Veteran to try to perform the responsibilities associated with jury duty.

In March 2011 VA treatment records, the Veteran reported urinary frequency and nocturia.  The assessment included diabetes with a neurological manifestation.  His medication was increased and he was instructed to walk daily.  He was counseled on exercise.

At his March 2011 Board hearing, the Veteran reported that he had pain and numbness in his hands which would occasionally cause problems with picking up items or dropping them. Additionally, he had difficulties with coordination and balance including difficulty getting out of the bathtub.  He testified that "I don't cook for myself because I don't have the coordination to be around a gas stove."  The Veteran further testified that he may have been hospitalized once or twice possibly due to hypoglycemia and that he was supposed to see his doctor every two weeks for blood sugar monitoring, but that he hadn't started doing that. 

April 2011 VA treatment records show the Veteran was advised to begin exercising as tolerated and work up to 30-minute sessions of aerobic activity 5 times each week in order to enhance dietary efforts toward improved glycemic control.  An October 2012 VA examination found functional impact of the Veteran's male reproductive system conditions did not impact his ability to work.

With respect to tinnitus and hearing loss disabilities, a November 2005 VA audiology examination found bilateral mild to moderately severe sensorineural hearing loss, worse in the left ear, with excellent speech recognition bilaterally.  The Veteran reported difficulty hearing when people speak softly.  He stated that hearing aids were beneficial.  The Veteran reported tinnitus as a loud ringing sound.

After a review of the record, the Board finds the Veteran's service-connected disabilities did not preclude him from obtaining and following substantially gainful employment between July 2006 and August 15, 2011.  The Board finds that the evidence shows that, while perhaps the Veteran was unable to work safely in his position as a corrections officer, he was able to work in substantially gainful employment in other occupations.  See Dr. G. statements and former employer statements.  In other words, the combined effects of service-connected disorders alone did not render the Veteran unable to secure and maintain substantially gainful employment in any occupation.

The Board acknowledges the Veteran's difficulty with coordination due to peripheral neuropathy, as well as numbness, pain and weakness of the extremities.  However, the Board finds that the most probative evidence shows the symptoms had a mild to moderate limitation on employment and that the Veteran could still engage in sedentary employment.  See October 2006 VA examination report, September 2009 VA examination report.  

The October 2006 and September 2009 VA examinations are especially probative because they were rendered after specific examinations and reviews of the record.  The reports of examinations were detailed.  It also appears that these medical opinions were the only ones that considered the limitations of service-connected disabilities alone (as opposed to all disabilities) on occupations other than the Veteran's then-current occupation.  

In contrast, the Social Security Administration (SSA) findings included consideration of nonservice-connected disorders, to include hypertension, lumbar degenerative disc disease, lumbar spondylosis, diabetic retinopathy, and glaucoma.  Additionally, the SSA findings showed the Veteran could engage in sedentary employment.  Indeed, the September 2009 VA examination indicated the Veteran's back disability contributed more to his functional impairment than did the effects of the peripheral neuropathies.

Dr. A.'s October 2009 opinion was vague in that the listed disorders "impacted" the Veteran's ability to work at any job.  The Board acknowledges the Veteran's disabilities have an impact on the Veteran's functioning in an occupational environment, however, the Board does not find this renders the Veteran unable to secure and maintain substantially gainful employment.  Neither of Dr. A.'s opinions provided a supporting basis or rationale.  Therefore, Dr. A.'s opinions are entitled to little probative weight.

Similarly, the opinions of Dr. G. appear to be directed at whether the Veteran could or should perform specific duties as a correctional officer.  His instruction that the Veteran was to "avoid situations requiring speed, agility and strength, especially if there is physical danger to self or others" is evidence of this.   Dr. G.'s conclusion that "the neuropathy affects his agility, reflexes and general ability to react physically and is therefore unable to perform his job" appears to be an assessment of the Veteran's physical capabilities with regard to the specific job, and does not appear to consider the broad landscape of other employment possibilities.  Additionally, the assessment that peripheral neuropathy was moderately severe is tempered by his later report that it was unknown what functional impact his disorders have.  Therefore, these reports are also assigned lesser probative weight.

Next, the note excusing the Veteran from jury duty is vague and provides no basis or rationale for its conclusions.  It also does not distinguish between service-connected disabilities and nonservice-connected disorders.  Accordingly, it is entitled to little probative weight.

Finally, the May 2007 memorandum from the State of New Mexico Corrections Department noting permanent disability appeared to be reporting the Veteran's self-report, and when considering the other evidence relating to the Veteran's separation from his last employer, it appears to be referring to permanent disability with regard to the specific employer or occupation, not all occupations.  Due to this lack of clarity, the Board affords the statement little probative weight.

The Board has also considered the impact of the other service-connected disorders on the Veteran's employability.  With respect to the impact of diabetes on employment, the Board finds little evidence of any impact.  The Veteran testified that he was taking medication for his diabetes.  At a Board hearing, he indicated medication was making him dizzy.  It is unclear if he was referring to medication for diabetes, or rather other medications, such as for his back, hypertension, or glaucoma.  Thus, this evidence has little probative value.

The Veteran's bladder disorder caused him to urinate frequently.  The Board acknowledges that this would have some impact on the choice of occupation.  However, the Board finds that sedentary employment in an office-like environment would likely allow the Veteran sufficient leeway to visit the restroom as needed.

With respect to erectile dysfunction, a preponderance of the evidence is against any impact to the Veteran's employability.  With respect to tinnitus and hearing loss, the evidence within the applicable period on appeal, namely the speech recognition scores in the November 2005 VA examination, indicates hearing loss and tinnitus would have minimal impact on occupational functioning.  The Veteran only contended difficulty hearing soft speech, and endorsing a loud ringing in the ears.  This evidence, even in combination with the other service-connected disorders, is insufficient to warrant a TDIU.  Beyond the November 2005 VA examination, there is no evidence showing hearing loss or tinnitus combine with other disabilities to render the Veteran unemployable during the applicable period.  With respect to peripheral atherosclerosis, the preponderance of the evidence shows this disability was not present.  Accordingly, it did not impact the Veteran's ability to work. 

The Board has considered the Veteran's lay testimony.  He testified in hearings that he was unable to run or swim could not walk too far or stand for too long, gets leg cramps, gets tired easily and has to lay down.  He also stated that medication he was taking made him dizzy.  The Board finds these reports to be too vague to establish that he was unemployable during the applicable period.  Additionally, the report of hospitalizations for diabetes is contradicted by the medical evidence and the Veteran's other statements.  Moreover, if true, hospitalization for diabetes occurred "once or twice."  Such infrequency, even when combined with the effects of other disabilities, in insufficient to render the Veteran unemployable.

On the whole, the lay evidence does not show in sufficient detail the frequency or severity of the symptoms, or the disability related to the symptoms.  Thus, the Board cannot evaluate these symptoms without resorting to speculation.  Therefore, they are afforded little probative weight.  Moreover, while the reports do show some impact upon the Veteran's employment, the Board emphasizes that a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board notes the Veteran obtained a high school education, one year of college, and additional training as a police officer.  See Application.  He is able to communicate in English.  See May 2009 SSA Determination.  He has experience as a corrections officer, police officer, and process server.  The Board finds this experience shows skills and knowledge in the field of criminal justice that could be applied to a clerical, investigative, or communications-related occupation, at the very least.  In any event, the Board finds the Veteran has the capacity for sedentary employment that would earn him more than poverty level income.

Ultimately, the question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Id.  Here, the evidence is not sufficient to show that the Veteran could not have performed the physical and mental acts required by sedentary employment prior to August 15, 2011.  The Board has considered the combined effects of the disabilities.  The peripheral neuropathy and bladder disorders may tend to combine to be more restrictive than the disorders individually.  However, the most probative evidence shows no more than a mild to moderate impact on employability.  Consequently, the preponderance of the evidence is against a finding of unemployability and the claim for a TDIU prior to August 15, 2011, must be denied.   


ORDER

Service connection for neurogenic bladder is granted.

Entitlement to a TDIU prior to August 15, 2011, is denied.


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


